Filed 8/29/13 P. v. Alarcon CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B247256
                                                                           (Super. Ct. No. VA124134)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

LUIS RAFAEL ALARCON,

     Defendant and Appellant.



                   Luis Rafael Alarcon appeals from a February 4, 2013 order denying his
motion to modify his sentence following a June 6, 2012 guilty plea and conviction for
assault by means likely to produce great bodily injury. (Pen. Code, § 245, subd. (a)(4).)1
Pursuant to the negotiated plea, the trial court suspended imposition of sentence and
granted three years probation with 365 days county jail.
                   On January 31, 2013, appellant filed a motion for modification of sentence,
alleging that his trial attorney failed to advise him of the immigration consequences of
the plea, that the trial court failed to give all the advisements required by section 1016.5
when the plea was entered, and that appellant was denied effective assistance of trial
counsel. The trial denied the motion pursuant to a February 4, 2013 minute order.


         1 All statutory references are to the Penal Code.
              We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, she filed an opening brief raising no issues.
              On May 20, 2013, we advised appellant that he had 30 days in which to
personally submit any contentions that he wished to raise on appeal. On August 5, 2013,
appellant filed a supplemental letter brief stating, among other things, that he was not
advised of the potential immigration consequences of the plea as required by section
1016.5. The June 4, 2012 court minutes indicate that appellant was advised orally and in
writing that the guilty plea could result in his deportation and exclusion from admission
to the United States. Before the change of plea was entered, appellant signed a Felony
Advisement of Rights, Waiver, and Plea Form and initialed paragraph 12 of the form
which stated: "Immigration Consequences - I understand that if I am not a citizen of
the United States, I must expect my plea of guilty or no contest will result in my
deportation, exclusion from admission or reentry to the United States, and denial of
naturalization and amnesty." (See e.g., People v. Martinez (S199495, Aug. 8, 2013) __
Cal.4th __, __ [2013 DJDAR 10613, 10613].)
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with her responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 441; People v. Kelley (2006) 40 Cal.4th 106,
126;
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                          YEGAN, J.

We concur:


              GILBERT, P.J.



              PERREN, J.




                                             2
                               Michael S. Schuur, Judge

                        Superior Court County of Los Angeles

                         ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Ann Krauz, Staff Attorney, for Defendant
and Appellant.


             No appearance for Respondent.




                                           3